DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 52, 62, 64-66, and 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassi et al. (US Patent No. US 4,947,852, Aug. 14, 1990) (hereinafter “Nassi”) in view of Manstrom et al. (US PG Pub. No. US 2010/0234698 A1, Sep. 16, 2010) (hereinafter “Manstrom”) and Machtey et al. (US PG Pub. No. US 2011/0112403 A1, May 12, 2011) (hereinafter “Machtey”).
Regarding claim 52: Nassi teaches a method of gathering information about a region of interest within a vessel lumen, the method comprising the steps of: sliding an intravascular transducer delivery device having a pressure transducer and an ultrasound transducer over a guidewire to position the pressure transducer and the ultrasound transducer at the region of interest (column 4, lines 41-45; column 4, lines 54-58; column 5, line 10; column 7, lines 40-62; column 7, line 63 - column 8, line 2; in the absence of any further definition a “region of interest” is any location where the catheter is positioned); and taking a fluid pressure at the region of interest using the pressure transducer (column 7, lines 58-62; column 15, lines 65-68).
Nassi does not teach that the pressure transducer comprises a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest, and wherein a pressure transducer conductor is in 
Manstrom, in the same field of endeavor, teaches a pressure transducer comprising a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest (sensor 240, [0047], [0048]), and wherein a pressure transducer conductor is in communication with the pressure transducer to communicate the intravascular fluid pressure signal from the pressure transducer (communication channel 260, [0049], [0051]). Manstrom further teaches that it is desirable to minimize the width/size of the delivery device ([0042], [0072]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Nassi by implementing the pressure transducer as a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest, and wherein a pressure transducer conductor is in communication with the pressure transducer to communicate the intravascular fluid pressure signal from the pressure transducer as taught by Manstrom in order to provide a smaller sensor which would enable minimizing the size of the delivery device in view of the further teachings of Manstrom. 
Further regarding claim 52: Nassi and Manstrom teach taking a vessel lumen physical dimension measurement at a first axial location at the region of interest using the ultrasound transducer, wherein the ultrasound transducer comprises a first transducer element configured to emit and receive a first frequency and a second transducer element configured to emit and receive a second frequency (Nassi – all ultrasound transducers have a frequency, and the first and second transducers therefore have a first and second frequency; figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54); and wherein taking the vessel lumen physical dimension measurement at the first axial location includes triggering a first emission of ultrasound energy at the first axial location at the first frequency and ascertaining a 
Nassi and Manstrom are silent on wherein the first and second frequencies are different.
Machtey, in the same problem solving area of ultrasonic measurements, teaches that when multiple ultrasound transducers are used to transmit and/or receive ultrasound signals, a plurality of different frequencies may be used to enable distinguishing between sources ([0070]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Nassi and Manstrom by operating the first and second transducers at different frequencies as taught by Machtey in order to avoid errors caused by confusion between signals and to identify the correct transducer source.


Regarding claim 62: Nassi, Manstrom and Machtey as combined above teach the method of claim 52, wherein the time at which the peak is present in the first response signal corresponds to a time at which the first emission of ultrasound energy encounters the vessel wall defining the vessel lumen at the region of interest (Nassi –figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54).
Regarding claim 64: Nassi, Manstrom and Machtey as combined above teach the method of claim 52, wherein the first vessel lumen physical dimension measurement comprises a first radial distance from the first transducer element to a vessel wall at the first axial location at the region of interest, wherein the second vessel lumen physical dimension measurement comprises a second radial distance from the second transducer element to the vessel wall at the first axial location at the region of interest, and wherein the second radial distance is spaced circumferentially about the first axial location from the first radial distance (Nassi - figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54).
Regarding claim 65: Nassi teaches a method of gathering information about a region of interest within a vessel lumen, the method comprising the steps of sliding an intravascular transducer delivery device having a pressure transducer and an ultrasound transducer over a guidewire to position the pressure transducer and the ultrasound transducer at the region of interest (column 4, lines 41-45; column 4, lines 54-58; column 5, line 10; column 7, lines 40-62; column 7, line 63 - column 8, line 2; in the absence of any further definition a “region of interest” is any location where the catheter is positioned);  and taking a fluid pressure at the region of interest using the pressure transducer (column 7, lines 58-62; column 15, lines 65-68). 
Nassi does not teach that the pressure transducer comprises a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest, and wherein a pressure transducer conductor is in 
Manstrom, in the same field of endeavor, teaches a pressure transducer comprising a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest (sensor 240, [0047], [0048]), and wherein a pressure transducer conductor is in communication with the pressure transducer to communicate the intravascular fluid pressure signal from the pressure transducer (communication channel 260, [0049], [0051]). Manstrom further teaches that it is desirable to minimize the width/size of the delivery device ([0042], [0072]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Nassi by implementing the pressure transducer as a fiber optic pressure transducer that is adapted to generate an intravascular fluid pressure signal representative of the fluid pressure at the region of interest, and wherein a pressure transducer conductor is in communication with the pressure transducer to communicate the intravascular fluid pressure signal from the pressure transducer as taught by Manstrom in order to provide a smaller sensor which would enable minimizing the size of the delivery device in view of the further teachings of Manstrom. 
Further regarding claim 65: Nassi and Manstrom teach taking an intravascular physical dimension measurement at a first axial location at the region of interest using the ultrasound transducer, wherein the ultrasound transducer comprises a first transducer element configured to emit and receive a first frequency and a second transducer element configured to emit and receive a second different frequency (Nassi – all ultrasound transducers have a frequency, and the first and second transducers therefore have a first and second frequency; figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54); and wherein taking the intravascular physical dimension measurement at the first axial location includes triggering a first emission of ultrasound energy at the first axial location at the first frequency and 
Nassi and Manstrom are silent on wherein the first and second frequencies are different.
Machtey, in the same problem solving area of ultrasonic measurements, teaches that when multiple ultrasound transducers are used to transmit and/or receive ultrasound signals, a plurality of different frequencies may be used to enable distinguishing between sources ([0070]).
prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Nassi and Manstrom by operating the first and second transducers at different frequencies as taught by Machtey in order to avoid errors caused by confusion between signals and to identify the correct transducer source.
Regarding claim 66: Nassi, Manstrom and Machtey as combined above teach the method of claim 65, wherein the first intravascular physical dimension measurement comprises a first vessel lumen radial dimension measurement and the second intravascular physical dimension measurement comprises a second vessel lumen radial dimension measurement spaced circumferentially about the first axial location from the first vessel lumen radial dimension measurement (Nassi - figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54).
Regarding claim 73: Nassi, Manstrom and Machtey as combined teach the method of claim 65, wherein the time at which the peak is present in the first response signal corresponds to a time at which the first emission of ultrasound energy encounters the vessel wall defining the vessel lumen at the region of interest (Nassi - figure 5; figure 21; column 8, lines 56-64; column 11, lines 11-31; column 12, lines 44-54).
Claims 53-55, 61, 67-69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassi, Manstrom and Machtey as applied to claims 52 and 65 above, and further in view of Cinbis (US PG Pub. No. US 2012/0109012 A1, May 3, 2012) (hereinafter “Cinbis”).
Regarding claim 53: Nassi, Manstrom and Machtey as combined above teach the method of claim 52. 
Cinbis, in the same problem solving area of ultrasonic distance measurements, teaches wherein the first emission of ultrasound energy is triggered at the first time and the second emission of ultrasound energy is triggered at a second different time (figure 2A and all associated description).
prima facie obvious for one having ordinary skill in the art at the time of invention to implement the method of Nassi, Manstrom and Machtey by triggering the first and second emissions of ultrasound energy at different times as taught by Cinbis in order to further reduce the possibility of errors by temporally separating the emission events. 
Regarding claim 54: Nassi, Manstrom, Machtey and Cinbis as combined above teach the method of claim 53, wherein the first emission of ultrasound energy is triggered in response to a stimulus signal at the first time and the second emission of ultrasound energy is triggered in response to the stimulus signal at the second different time (Cinbis – figure 2A and all associated description).
Regarding the limitations directed to the ultrasound transducers emitting ultrasound energy in response to stimulus signals having different frequencies, this is considered to be an inherent property of the ultrasound transducers, as evidenced by Yoshizumi, Natsuki, Shigemi Saito, Daisuke Koyama, Kentaro Nakamura, Akihisa Ohya, and Iwaki Akiyama. "Multiple-frequency ultrasonic imaging by transmitting pulsed waves of two frequencies." Journal of Medical Ultrasonics 36, no. 2 (2009): 53-60, which clearly shows that ultrasound transducer elements are excited using driving signals having a frequency matching the resonant frequency of the transducer element (see figures 3 and 4).
Regarding claim 55: Nassi, Manstrom, Machtey and Cinbis as combined above teach the method of claim 53, wherein the first frequency of the first emission of ultrasound energy is at a first nominal center frequency and the second frequency of the second emission of ultrasound energy is at a second different nominal center frequency (Machtey – [0070]).
Regarding claim 61: Nassi, Manstrom, Machtey and Cinbis as combined above teach the method of claim 53, wherein the first transducer element is at a first position at the first axial location that is spaced from the second transducer element at a second different position at the first axial location (Nassi - figure 5, figure 21).

Cinbis, in the same problem solving area of ultrasonic distance measurements, teaches wherein the first emission of ultrasound energy is triggered at the first time and the second emission of ultrasound energy is triggered at a second different time (figure 2A and all associated description).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to implement the method of Nassi, Manstrom and Machtey by triggering the first and second emissions of ultrasound energy at different times as taught by Cinbis in order to further reduce the possibility of errors by temporally separating the emission events. 
Regarding claim 68: Nassi, Manstrom, Machtey and Cinbis as combined above teach the method of claim 67, wherein the first emission of ultrasound energy is triggered in response to a stimulus signal at the first time and the second emission of ultrasound energy is triggered in response to the stimulus signal at the second different time (Cinbis – figure 2A and all associated description).
Regarding the limitations directed to the ultrasound transducers emitting ultrasound energy in response to stimulus signals having different frequencies, this is considered to be an inherent property of the ultrasound transducers, as evidenced by Yoshizumi, Natsuki, Shigemi Saito, Daisuke Koyama, Kentaro Nakamura, Akihisa Ohya, and Iwaki Akiyama. "Multiple-frequency ultrasonic imaging by transmitting pulsed waves of two frequencies." Journal of Medical Ultrasonics 36, no. 2 (2009): 53-60, which clearly shows that ultrasound transducer elements are excited using driving signals having a frequency matching the resonant frequency of the transducer element (see figures 3 and 4).
Regarding claim 69: Nassi, Manstrom, Machtey and Cinbis as combined above teach the method of claim 67, wherein the first frequency of the first emission of ultrasound energy is at a first nominal center frequency and the second frequency of the second emission of ultrasound energy is at a second different nominal center frequency (Machtey – [0070]).
Regarding claim 72: Nassi, Manstrom, Machtey and Cinbis as combined teach the method of claim 67, wherein the first transducer element is at a first position at the first axial location that is .
Claims 58 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nassi, Manstrom, Machtey and Cinbis as applied to claims 55 and 69 above, and further in view of Courtney et al. (US PG Pub. No. US 2013/0216114 A1, Aug. 22, 2013) (hereinafter “Courtney”.
Nassi, Manstrom, Machtey and Cinbis as combined teach the methods of claims 55 and 69, but do not teach wherein the first emission of ultrasound energy at the first nominal center frequency is between 20 MHz and 60 MHz and the second emission of ultrasound energy at the second different nominal center frequency is between 20MHz and 60MHz.
Courtney, in the same field of intravascular ultrasound, teaches that the center frequency of IVUS typically lies within the range of 3 to 200 MHz and more typically in the range of 8 to 80 MHz (both of which completely encompass the claimed range). Courtney further teaches that higher frequencies provide higher resolution but result in worse signal penetration and thus a smaller field of view. Depth of penetration can range from less than a millimeter to several centimeters depending on several parameters such as center frequency and geometry of the transducer, the attenuation of the media through which the imaging occurs and implementation-specific specifications that affect the signal to noise ratio of the system.
The courts have held that, generally, differences in a parameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Therefore, it would have been prima facie obvious for one having ordinary skill in the art at the time of invention to select the claimed range of between 20 MHz and 60 MHz by routine optimization in view of the teachings of Courtney.
Response to Arguments
Objections to the claims are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 01/08/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793